h McKAY, J.,
dissents with reasons.
I respectfully dissent from the majority opinion and would reverse the trial court’s judgment in this case.
The lease at issue provides for an initial term of one year. During that initial term no security deposit is due. If the lessee wished to extend the lease then it must have provided a $25,000.00 security deposit at the time that it exercised that right. On May 13, 2002, the lessee stated that it was exercising its right to renew but failed to tender the security deposit until August 14, 2002. Accordingly the option to renew was not validly exercised. The trial court’s ruling that no security deposit was due at the time the lessee stated that it was exercising its renewal option is contrary to the plain language of the lease.